Citation Nr: 1221894	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  05-13 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to increased disability ratings for toxoplasmosis, currently evaluated as 0 percent (noncompensable) disabling, effective April 9, 1969; and as 30 percent disabling, effective March 28, 1994-for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The appellant is the widow of the Veteran who had active service from November 1963 to November 1966.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2004 decision of the RO that denied, for accrued benefit purposes, an increased disability rating in excess of 30 percent for service-connected toxoplasmosis.  The appellant timely appealed.

In February 2008, the Board assigned an earlier effective date for the award of service connection and compensation for toxoplasmosis-a matter inextricably intertwined with this appeal-and remanded the matter of increased disability ratings for additional development. 

The case was again remanded in September 2009 for additional evidentiary development.  In particular, the appellant was asked to identify any additional medical evidence that had not previously been obtained and to obtain VA medical records.  Thereafter, additional medical records were associated with the claims folder.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In April 2011, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) for purposes of addressing medical questions for an equitable disposition of the appeal.  See 38 C.F.R. § 20.901 (2011).  This opinion was obtained in March 2012 and has been associated with the claims file. 

Pursuant to 38 C.F.R. § 20.903, the appellant was sent a notice letter following the Board's receipt of the March 2012 VHA opinion. The notice letter informed the appellant that she had 60 days to submit any additional evidence or argument. The notice letter was accompanied by a Medical Opinion Response Form, on which the appellant could choose whether to have her case remanded to the Agency of Original Jurisdiction (AOJ) for initial consideration of any new evidence she submitted. 

In April 2012, the appellant submitted a personal statement and indicated on the response form that she wished to have the Board remand the case for AOJ consideration of the new evidence. 

While evidence generally submitted by the appellant or representative in response to § 20.903 notification is referred to the AOJ for review unless the appellant waives this procedural right, situations where a medical expert opinion is obtained by the Board under the authority of 38 C.F.R. § 20.901 are not subject to initial review by the RO.  See 38 C.F.R. § 19.9(c)(4).  Specifically, the Board is not required to afford a claimant the opportunity to have a claim readjudicated by the AOJ when the only new evidence of record consists of a newly-obtained VHA opinion.  Accordingly, the Board need not remand this case for AOJ review of the March 2012 VHA opinion. 

Furthermore, the Board has reviewed the personal statement that accompanied the appellant's response.  The Board notes, however, that a distinction is drawn on the response form between "evidence" and "arguments."  The appellant's personal statement is clearly an argument, not evidence.  The statement does not alert VA to any evidence that is not yet of record, and it does not provide an additional theory of entitlement to accrued benefits.  Therefore, the Board concludes that a remand for AOJ review of the appellant's April 2012 submission is not necessary. 

The Court has recently held that a request for a TDIU, whether expressly raised by the appellant or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The appellant has not alleged that the Veteran's service-connected toxoplasmosis prevented him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.


FINDINGS OF FACT

1.  The former version of the regulations for evaluating infectious diseases, immune disorders, and nutritional deficiencies is advantageous to the appellant. 

2.  For the rating period from April 9, 1969, to March 27, 1994, the service-connected toxoplasmosis, for accrued benefit purposes, has been manifested by objective evidence of recently active malaria in 1969; and by persistent complaints of musculoskeletal pain, night sweats, and fatigue.

3.  For the rating period from March 28, 1994, the service-connected toxoplasmosis, for accrued benefit purposes, has been manifested by persistent and incapacitating episodes, at times, of musculoskeletal pains, night sweats, and fatigue; intensive treatment, or marked general impairment of health have not been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating, but no greater, for the period from April 9, 1969, to March 27, 1994, for toxoplasmosis, for accrued benefit purposes, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.88b, Diagnostic Code 6304 (1996).

2.  The criteria for a disability rating in excess of 30 percent, for the rating period from March 28, 1994, for toxoplasmosis, for accrued benefit purposes, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.88b, Diagnostic Code 6304 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the claimant of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific claimant's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through June 2003 and April 2008 letters, the RO and AMC notified the appellant of elements of an increased rating claim, for accrued benefit purposes; and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.  

In the April 2008 letter, the RO specifically notified the appellant of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the appellant's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the appellant.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records.  Furthermore, the Board obtained a medical opinion addressing the severity of the Veteran's disability during his lifetime.  The appellant has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the appellant in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Criteria for Accrued Benefits

The law and regulation governing claims for accrued benefits provide that, upon the death of a Veteran, a lawful surviving spouse may be paid periodic monetary benefits to which the Veteran was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the Veteran died. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560   (1996). 

"Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death. 38 C.F.R. § 3.1000(d)(4) (2011). 

In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 5121(a); see also Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

In the case at hand, the Veteran died in December 2002.  A review of the record reflects that service connection was already in effect for toxoplasmosis, rated 30 percent disabling, at the time of the Veteran's death.  The Veteran was last examined by the VA for rating purposes in October 1996.  A claim for increased disability ratings for toxoplasmosis was pending at the time of the Veteran's death in December 2002. 

The only requirement imposed regarding a claim for accrued benefits is that the application "must be filed within one year after the date of death." See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  In this case, the appellant, as surviving spouse of the Veteran, filed her claim for accrued benefits in January 2003-i.e., approximately one month after the Veteran's demise.  She thus meets the one-year regulatory requirement for filing an accrued benefits claim. 

III.  Evaluation of Service-Connected Toxoplasmosis,
For Accrued Benefit Purposes

Disability evaluations are determined by comparing a Veteran's symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the appellant is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  She is also competent to report her observations of the Veteran's symptoms of toxoplasmosis.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The appellant is competent to describe the Veteran's symptoms and their prior effects on employment or daily activities.

Service connection has been established for toxoplasmosis.  The RO has evaluated the Veteran's disability under former 38 C.F.R. § 4.88a, Diagnostic Code 6399-6304, pertaining to malaria, as 0 percent (noncompensable) disabling, from April 9, 1969, to March 27, 1994; and as 30 percent disabling, from March 28, 1994.  A hyphenated diagnostic code reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).  The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

Pursuant to former Diagnostic Code 6304, a 10 percent evaluation is warranted for malaria that is recently active with one relapse in the past year; or old cases with moderate disability.  A 30 percent evaluation is warranted for malaria that is recently active with 2 relapses in past 6 months; or old cases with anemia.  A 50 percent evaluation is warranted for malaria that is clinically active so as to require intensive treatment; recently active with 3 or more relapses over past 6 months; or old cases with marked general impairment of health.  A 100 percent evaluation is warranted for malaria that is clinically active so as to require hospital treatment for a contemplated or elapsed period of 14 days or more; or with a combination of cerebral symptoms, enlarged spleen, anemia or other severe symptoms.  38 C.F.R. § 4.88b, Diagnostic Code 6304 (1995). 

The provisions of 38 C.F.R. § 4.88 further indicate that, in rating disability from malaria once identified, clinical and laboratory methods, or by clinical methods alone where the disease is endemic, the clinical course of the disease, the frequency and severity of recurrences, the necessity for and reaction to medication, should be the basis of evaluation, not the presence or absence of parasites. When there have been relapses following the initial course of treatment, further relapses are to be expected and for some time the Veteran must be given the benefit of the doubt as to unexplained fever of short duration, controlled by medication specific for malaria. 38 C.F.R. § 4.88 (1996). 

Specifically, Note 1 following Diagnostic Code 6304 indicates that the evaluations under Diagnostic Code 6304 are to be assigned on the basis of dates and frequency of recurrences and relapses and severity of significant residuals, if any, based on clinical records of the service department or other acceptable evidence relating to the period of service, or on medical evidence relating to the period after discharge, recording sufficient clinical findings, when considered in accordance with all other data of record, to support the conclusion that there exists a compensable or higher degree of disability from malaria. Compensable ratings will not be assigned based on the Veteran's unsupported claim or statement. The evidence of others under oath may be accepted to establish frequency of relapses or recurrences over a period of one year only from the date of last medically confirmed relapse or recurrence in service or subsequently.  38 C.F.R. § 4.88(b), Diagnostic Code 6304, Note 1 (1996). 

Also, Note (2) indicates that:  When evaluations are based on frequency of recurrences or relapses only, they will be assigned for a period of 1 year only from date of discharge or date established by medical evidence of record.  At the expiration of this period, if medical evidence warranting an extension is not of record, the Veteran will be notified that his compensation will be discontinued unless he submits evidence from a physician showing recurrent attacks or other disabling effects of malaria.  After a malaria rating has run 24 months, an extension, if warranted, will carry ending date at expiration of 36 months from initial date of compensable rating.  When this rating is assigned, Veteran will be notified of ending date and of requirement that, to have rating continued or resumed after that date, he must report to Department of Veterans Affairs hospital or outpatient clinic, or to a Department of Veterans Affairs fee-basis physician during an actual relapse of the disease.  Following the expiration of the 36 months and the Veteran's compliance with the requirement to report as indicated in this note, a prepared slide of the Veteran's blood smear will be read in the local Department of Veterans Affairs laboratory; and, if the interpretation is positive, the prepared slide will be mailed in a suitable container addressed to the Director, Compensation and Pension Service, with proper identification of the Veteran, including C-number and time and place of smear, before further acceptance of the diagnosis of malaria for rating purposes. 38 C.F.R. 4.88b, Diagnostic Code 6304, Note 2 (1996). 

VA revised the criteria for evaluation of infectious diseases, immune disorders, and nutritional deficiencies-effective on August 30, 1996 (see 61 Fed. Reg. 39,873 (July 31, 1996)).  VA has a duty to adjudicate the claim under the former criteria during the entire appeal period, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria.  38 C.F.R. § 4.88b, Diagnostic Code 6304 (2011); 38 C.F.R. § 3.114.  

Revised Diagnostic Code 6304 provides that a 100 percent evaluation is assigned for malaria which is an active disease.

The Note following revised Diagnostic Code 6304 provides that a diagnosis of malaria depends on the identification of malarial parasites in blood smears.  If the Veteran served in an endemic area and presents signs and symptoms compatible with malaria, the diagnosis may be based on clinical grounds alone.  Relapses must be confirmed by the presence of malarial parasites in blood smears.  Thereafter, rate residuals such as liver or spleen damage under the appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6304 (2011). 

Factual Background

Historically, the Veteran was treated for chills, headache, stiff neck, general malaise, and temperature of 104.8 degrees during active service in February 1966.  The diagnosis at that time was fever of undetermined origin.  Personnel records show assignments in malaria endemic areas in the Republic of Vietnam.  Records also show that the Veteran was again hospitalized from March to April 1966.  During the hospital course, the Veteran presented with a febrile illness characterized by skin rash, retro-orbital pain, hepatosplenomegaly, and myalgia with a negative heterophil and positive toxoplasmin titers.  At that time the Veteran was considered as probably having a generalized toxoplasmosis.  Subsequently, he was found well and fit for duty, and discharged to a full duty status.

VA hospital records, dated in April 1969, show that the Veteran reported having first experienced fever in March 1966 while in South Vietnam after completing one month's combat operation in the jungle.  He reportedly was hospitalized for approximately two weeks with a temperature as high as 104 degrees; and also had chills, night sweats, an occasional headache.  Numerous blood smears for malaria at that time were negative.  The Veteran also had a rash at one time.  His fever resolved in two weeks, and the Veteran remained asymptomatic until about three weeks prior to admission when he began having night sweats and exhaustion, and occasional sore throat.  Physical examination was normal.  He had five blood smears for malaria, which were negative; and two blood smears for malaria, which were positive.  The Veteran was treated with medications.  He remained afebrile throughout his hospital stay, and had no further night sweats.

VA hospital records, also dated in April 1969, show that the Veteran again was hospitalized with fever, nausea, vomiting, and diarrhea.  Blood smear for malaria on this admission was negative.  Old medical records were obtained, and a diagnosis of toxoplasmosis was made.

Records show that the Veteran again reported night sweats in July 1969, which made it difficult to sleep.  A laboratory report for toxoplasmosis was negative at that time.  The Veteran was hospitalized for observation in January 1972 for complaints of fever, chills, and weakness.  Blood smears for malaria were negative.

VA treatment records, dated in March 1993, show that the Veteran complained of extreme fatigue and headaches.  At that time he reported a history of malaria, with episodes or attacks occurring about every six months. 

During a November 1994 VA examination, the Veteran reported having fever, chills, skin rash, and enlarged lymph nodes in March 1966; and that even though a diagnosis of toxoplasmosis was made, he was not treated for the disease.  He reported "erratic" symptoms of toxoplasmosis, occurring at least one or more times a month.  Following examination, the examiner indicated that the disease was in remission.  The diagnosis was status-post toxoplasmosis.

VA treatment records, dated in February 1995, show that the Veteran complained of backache, neck pain, headaches, sweats, and low grade fevers.  Toxoplasmosis tests were negative.  At that time, the Veteran reported having episodes every 6 to 9 days.  In April 1995, the Veteran was treated for symptomatic relief of chronic toxoplasmosis.

The report of a November 1995 VA examination includes a diagnosis of chronic toxoplasmosis.  Records also reflect that titers remained high and positive, but attacks were more felt to be secondary to stress and related to the Veteran's PTSD. 

In this regard, although there was no objective evidence of active disease, it was acknowledged in December 1995 that toxoplasmosis can produce life-long subclinical infection; and the Veteran had repeatedly presented himself to medical authorities with persistent and incapacitating complaints of musculoskeletal pain, night sweats, and fatigue.  

Records show exacerbation of chronic toxoplasmosis in January 1996.  In December 1996, one examiner noted that the Veteran had at least 12 episodes of low grade fever, profuse drenching night sweats, headaches, backache, neck ache, severe incapacitating fatigue, malaise, and lassitude over the past year.

During an October 1996 VA examination, the Veteran reported twelve episodes in the last couple of months; and requested drug therapy for chronic toxoplasmosis.  Laboratory evaluations were not available, although a lymph node biopsy from the preceding year showed no evidence of active acute or chronic disease.

In May 1997, the Veteran testified that he was sick three or four times a week; and that he was sick to the point where he could not do anything.  

VA treatment records show that the Veteran was restarted on medications in August 2000 for severe neck and shoulder plan.  The Veteran indicated that the medications made him feel better, and that he had less joint pain.  In November 2000, a VA physician opined that it was unlikely that the Veteran had symptoms related to active disease, but that current therapy would be continued.

Based on contentions raised in this appeal, the Board sought a medical expert opinion in April 2011 to determine whether the Veteran experienced a relapse of active toxoplasmosis and/or malaria at any time between April 1969 and his death in December 2002.  

In March 2012, the expert, a physician specializing in infectious disease, reviewed the Veteran's claims file and medical history; and noted that, despite multiple interactions with physicians after 1969, his evaluations failed to show any evidence of any true pathologic process consistent with either malaria or toxoplasmosis.  The expert found that the Veteran's symptoms were primarily vague in nature-including headaches, fatigue, and generalized pain; and that he carried a diagnosis of PTSD as well.  In essence, the expert found no pathologic evidence supporting the presence of active toxoplasmosis in records dated from 1966 to 2002.

The expert then opined that, in this case, the Veteran may have had malaria in 1969; and that at some point prior to his hospitalization in 1966, he was exposed to toxoplasmosis.  The expert found no evidence of relapse or either toxoplasmosis or malaria after 1969, including the time periods of 1996 to 2002.  In fact, the expert disagreed with the attribution of the Veteran's symptoms in 1995 to toxoplasmosis, based merely on antibody titers.  As justification, the expert noted that the finding of a positive toxoplasmosis was quite common; and relying upon changes in titers was fraught with difficulty.  The expert also found no symptomatology related to the Veteran's liver, spleen, eyes, or other organs or body systems related to either toxoplasmosis or malaria.  

The expert also opined that, it was very unlikely that toxoplasmosis was ever clinically active in the Veteran following initial infection, because:  (1) the vast majority of infected individuals are never symptomatic; (2) the Veteran had absolutely no pathologic evidence of recurrent disease; (3) all reactivation toxoplasmosis occurred in settings of serious immune deficiency, which the Veteran lacked; and (4) the presence of toxoplasma antibodies did not correlate with the presence of active, clinical disease.

The expert also commented that the diagnosis of chronic toxoplasmosis was perpetuated in error, and that the Veteran's medical complaints were not related to this disease process in any way.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, the March 2012 expert reviewed the entire claims file, and pointed out the lack of pathologic evidence of active disease, following the initial infection.  He noted that the evidence did not show active toxoplasmosis disease from 1969 to 2002.  Furthermore, the expert concluded that, in his opinion, the Veteran's medical complaints were not related to chronic toxoplasmosis.

While the Board finds the March 2012 expert's opinion to be probative regarding the lack of evidence of active disease following initial infection, the Board cannot ignore the applicable rating criteria and the medical complaints of persistent symptomatology, as documented in the claims file.  In this case, the evidence clearly does not support a 100 percent disability rating under either the former or revised criteria.  Significantly, there is no evidence of active clinical disease of toxoplasmosis at any time following the initial infection, and no evidence of subsequent liver damage or spleen damage.  In fact, the March 2012 expert found no symptomatology relating to the Veteran's eyes or other organs or body systems, related to either toxoplasmosis or malaria.  Under these circumstances, for accrued benefit purposes, the former criteria are more favorable to the appellant. 

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating For the Period from April 9, 1969, to March 27, 1994

Here, during the applicable period, the evidence reveals that malaria recently was active in 1969 to warrant an initial 10 percent disability rating for the service-connected toxoplasmosis, for accrued benefit purposes.  The evidence does not reveal any relapses, anemia, or marked general impairment of health to warrant a disability rating in excess of 10 percent.  In fact, the March 2012 expert had indicated that the Veteran was exposed to toxoplasmosis at some point prior to his hospitalization in 1966.

The Board also notes that, pursuant to former Diagnostic Code 6304, compensable ratings are not to be assigned based on a Veteran's unsupported claim or statement.  In March 1993, the Veteran reported a history of malaria, with episodes or attacks occurring about every six months.  In this case, the evidence reflects that physicians have indeed acknowledged the Veteran's persistent complaints of musculoskeletal pain, night sweats, and fatigue over the years to warrant a compensable rating, for accrued benefit purposes.  

However, the evidence does not reflect recently active disease with 2 relapses in the past 6 months or residual anemia as contemplated by a 30 percent disability rating.  On the contrary, as noted by the infectious disease expert in the 2012 opinion, there is no evidence of active disease as contemplated by a 30 percent rating.  Furthermore, the evidence does not reflect that the Veteran was anemic as a result of his in-service infection. 

For the Period from March 28, 1994

Here, during the applicable period, the evidence reveals that the Veteran continued to experience persistent and incapacitating episodes, at times, of musculoskeletal pains, night sweats, and fatigue.  The Veteran was given medications to lessen his joint pain, although evaluations failed to show any evidence of true pathologic process consistent with either malaria or toxoplasmosis.  While the Veteran's titers remained high and positive, the March 2012 expert noted that positive toxoplasmosis was quite common.  Based on the evidence of record and the Veteran's complaints of incapacitating episodes at times, the Board finds that no more than the currently assigned 30 percent disability rating is warranted under former Diagnostic Code 6304, for accrued benefit purposes.  The overall evidence does not reflect the need for intensive treatment at any time during the applicable period to warrant an increased disability rating.  Marked general impairment of health attributed to service-connected toxoplasmosis has not been demonstrated at any time during the course of the appeal.  

The Board has considered the Veteran's lay reports of incapacitating episodes as well as the appellant's statements regarding the Veteran's health.  However, the Board ultimately places more weight on the results of objective clinical examination and laboratory testing, than the lay reports as to the severity of his symptoms.  The objective clinical findings consistently fail to show that his disability met the criteria for an increased rating at any time since 1969. 

Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected toxoplasmosis are adequate in this case, for accrued benefit purposes.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, a preponderance of the evidence is in favor of a 10 percent, but no higher, evaluation from April 9, 1969, to March 27, 1994; and against a disability rating in excess of 30 percent from March 28, 1994, for toxoplasmosis, for accrued benefit purposes.


ORDER

A 10 percent disability rating for toxoplasmosis, for accrued benefit purposes, for the period from April 9, 1969, to March 27, 1994, is allowed, subject to the regulations governing the award of monetary benefits.

A disability evaluation in excess of 30 percent for toxoplasmosis, for accrued benefit purposes, for the period from March 28, 1994, is denied.



____________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


